U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB/A (Mark One) SQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007. £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT For the transition period from N/A to N/A Commission File No. 0-51697 Bridgetech Holdings International, Inc. (Name of small business issuer as specified in its charter) Delaware 20-1992090 State of Incorporation IRS Employer Identification No. 402 West Broadway 26th Floor San Diego, California 92101 (Address of principal executive offices) (619) 564-7100 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes£NoS Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoS The number of shares of the issuer’s common equity outstanding as of August 1, 2007 was 30,106,846shares ofcommon stock. Transitional Small Business Disclosure Format (check one): Yes£NoS 1 BRIDGETECH HOLDINGS INTERNATIONAL, INC. INDEX TO FORM 10-QSB FILING FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements Condensed Consolidated Balance Sheet As of June 30, 2007 3 Condensed Consolidated Statements of Operations For the Three and six months ended June 30, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows For the Six months ended June 30, 2007and 2006 5 Notes to Condensed Consolidated Financial Statements 6 - 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10-19 Item 3. Control and Procedures 18-19 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 2. Changes in Securities and Small Business Issuer Purchases of Equity Securities 20 Item 3. Defaults upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 20 CERTIFICATIONS Exhibit 31 – Management certification 20-24 Exhibit 32 – Sarbanes-Oxley Act 20-24 2 Table of Contents PART
